DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/22/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 8, 17, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 17 which recites: A method, according to claim 6, wherein the second system injects the FICON data into a driver of the second system. It is unclear which is being claimed by this limitation. A network and computing system both are comprised of many drivers. Its plain meaning is essentially software used to control a device of the system. It is unclear what driver is getting “injected” with Fiber Channel packet data and for what purpose.
Claims 8 and 18 are rejected under the same reasoning as the claims from which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, 6, 9, 11 – 13, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawal et al. (US Publication 2014/0359185).
Regarding claims 1 and 11, Dickens teaches a method of using an alternative communication protocol between a first system and a second system that are otherwise configured to communicate using a FICON protocol, comprising:

 	the first system providing encapsulated data by encapsulating FICON data if the alternative communication protocol is handled at the second system; (i.e. fig. 2 shows Fibre Channel (FC) frames may be encapsulated into ethernet frames in order to communicate with the server in an Ethernet network; see paragraphs 25) and
 	the first system transmitting the encapsulated data directly to the second system using the alternative communication protocol if the alternative communication protocol is handled at the second system. (i.e. fig. 2 shows the Storage Area Network can communicate with the server in the Ethernet directly after the FC frames are encapsulated into Ethernet; see paragraph 25)

NOTE: The following prior art also anticipated the limitations of the independent claims:
 	Dickens et al. (US Publication 2012/0254452) teaches the encapsulation of a Fibre Channel payload into an Ethernet frame. The Ethernet frame has an 
	Jagana (US Patent 7,702,762) teaches the encapsulation of FICON frames into TCP/IP via a protocol stack for communication between networks supporting different protocols over a SAN.

Regarding claims 2 and 12, Dickens teaches a method, according to claim 1, wherein the alternative communication protocol is TCP/IP. (i.e. fig. 2 shows communication between FC and Ethernet networks; see paragraph 25)
Regarding claims 3 and 13, Dickens teaches a method, according to claim 1, wherein at least one of the systems is one of: a host computing system, an array storage system, and a tape emulation system. (i.e. fig. 2 shows one of the systems may comprise a storage area network (SAN))
Regarding claims 5 and 15, Dickens teaches a method, according to claim 1, wherein at least one of the systems is a simulation of one of: a host computing system, an array storage system, and a tape emulation system. (i.e. fig. 1 shows the systems that may communicate over the network may comprise virtual machines; see paragraphs 23, 24)
Regarding claims 6 and 16, Dickens teaches a method, according to claim 1, wherein the second system unencapsulates the encapsulated data to provide the FICON data. (i.e. fig. 2 shows the encapsulated Fibre Channel frames are transmitted to the Ethernet network after encapsulation; see paragraphs 25, 26)
Regarding claims 9 and 19, Dickens teaches a method, according to claim 1, wherein the encapsulated data is unchanged prior to encapsulation. (i.e. fig. 2 shows Fiber Channel frames are encapsulated into Ethernet, as is inherent to encapsulation the FC frames are just embedded within Ethernet headers)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 10, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawal et al. (US Publication 2014/0359185).
Regarding claim 4 and 14, Sawal discloses all the recited limitations of claim 3 and 13 as described previously from which claims 4 and 14 depend. Sawal does not teach wherein the host system is one of: an IBM System Z mainframe or a Unisys Dorado system.
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize any network storage system that supports Fibre Channel into Sawal. Sawal support storage system communication over a network that supports different protocol types and allows Fibre Channel communication, which is normally utilized in storage networks, over Ethernet networks. 
A person with ordinary skill in the art would have been motivated to make the modification to Sawal to improve network communications and versatility.
Regarding claim 10 and 20, Sawal discloses all the recited limitations of claim 1 and 11 as described previously from which claims 10 and 20 depend. Sawal does not teach , wherein the FICON protocol is the ZHPF protocol.
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize any network storage system that supports Fibre Channel into Sawal. Sawal supports storage system communication over a network that supports different protocol types and allows Fibre Channel communication, which is normally utilized in storage networks, over Ethernet networks. Further, FICON is simply a FC protocol.
A person with ordinary skill in the art would have been motivated to make the modification to Sawal to improve network communications and versatility.
Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
February 25, 2022Primary Examiner, Art Unit 2471